 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT

 8                              EASTERN DISTRICT OF CALIFORNIA

 9

10    UNITED STATES OF AMERICA,                       No. 6:18-PO-00435-JDP
11                      Plaintiff,
12           v.                                       STIPULATION TO CONTINUE STATUS
                                                      CONFERENCE; AND ORDER THEREON
13    RYAN SCOTT THOMAS,
14                      Defendant.
15

16          IT IS HEREBY STIPULATED by and between Susan St. Vincent, the legal officer for the

17   National Park Service, and Defendant Ryan Scott Thomas, that the status conference in the

18   above-captioned matter set for December 11, 2018 be continued to January 29, 2019 at 10:00 a.m.

19   The continuance is requested to allow time for Mr. Thomas to retain an attorney.

20
            Dated: December 6, 2018                       /S/ Susan St. Vincent
21                                                        Susan St. Vincent,
22                                                        Legal Officer
                                                          Yosemite National Park
23
            Dated: December 6, 2018                       /S/ Ryan Scott Thomas
24                                                        Ryan Scott Thomas
                                                          Defendant
25

26
27

28
                                                      1
 1
                                            ORDER
 2

 3            The court accepts the above stipulation and adopts its terms as the order of this court.

 4   Accordingly, the December 11, 2018, status conference for U.S. v. Thomas, Case 6:18-PO-00435-

 5   JDP, is continued to January 29, 2019, at 10:00 a.m.
 6

 7
     IT IS SO ORDERED.
 8

 9   Dated:      December 7, 2018
10                                                       UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
